DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-13) in the reply filed on 11/22/2021 is acknowledged.

Specification
The abstract of the disclosure is objected to because it contains grammatical errors.  The abbreviation “MR” should be spelled out”.  The section that says “a MR-guided” should be “an MR-guided”.  The very first word of the Abstract is suggested to not be “Patient’s”.
The disclosure is objected to because of the following informalities: On page 6, line 28, “in form” should be “in the form”.  
Appropriate correction is required.

Drawings
The drawings are objected to because numeral styled labels are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.


Claim Objections
Claim 5 is objected to because: “an MR-imagine module” appears to be a typographical error.
Claim 7 is objected to because: “a MR-guided” should be “an MR-guided”. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim element(s):
1.	patient’s cranial position monitoring module is adapted for receiving (claim 1)
2.	interface module is adapted for separating (claim 1)
3.	MR-guided radiation controlling module is adapted for controlling (claims 1, 6, 12)
4.	filter arrangement being adapted to filter (claim 4)
5.	MR-guided radiation controlling module is adapted for instructing (claims 7, 13)
6.	pressure generating module for providing (claim 8)
7.	optical-signal-to-electrical-signal-converter is adapted to convert (claim 2)
8.	wire-wireless/wireless-wire converter is adapted to convert (claim 3)
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	receiving
2.	separating
3.	controlling
4.	filter
5.	instructing
6.	providing
7.	convert
8.	convert
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-13, the language is indefinite as per 112(f) as described above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-13, the language is indefinite as per 112(f) as described above.
Regarding claim 1, it is unclear as to whether the MR-guided radiation controlling device is actually connected to the patient’s cranial position monitoring and controlling device because the claim merely recites that it is “to be connected”.  It is also unclear as to whether the outward side is actually connected to the MR-guided radiation controlling device for similar reasons.

Regarding claim 3, it is unclear as to whether the wireless outward side is actually connected to the MR-guided radiation controlling device because the claim merely recites ethat the outward side is “connectable”.
Regarding claim 6, it is unclear as to whether the terminal for a patient’s cranial position sensing device is actually connected because the claim merely recites that the device is “to be connected” and “to be applied”.
Regarding claim 6, “the patient position sensor” lacks proper antecedent basis.
Regarding claim 8, it is unclear as to whether the patient’s cranial position sensing device is actually connected because the claim merely recites that the device is “connectable”.
	Regarding claim 12, it is unclear as to whether the MR-guided radiation controlling device is actually connected because the claim merely recites that the device is “to be connected”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, and 6-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987) in view of Gadagkar (US 2007/0167724) in view of Schulte (US 5549616).
(16:29-42; Figs. 1 and 2 – MRI imaging guides a radiation therapy and translates the patient to reduce displacement during the irradiation procedure, the position of the patient is monitored and controlled).  Dempsey does not explicitly disclose an interface module having an inward/outward side, wherein the inward side is communicatively connected to the MR-guided radiation controlling module and the outward side is connectable to the MR-guided radiation controlling device, wherein the interface module is adapted for separating an inward communication of the patient’s cranial position monitoring and controlling device from an outward communication of the patient’s cranial position monitoring and controlling device with respect to MR-imaging relevant noise produced within the patient’s cranial position monitoring and controlling device.  However, Gadagkar teaches an electrical-optical converting interface that is used to reduce electromagnetic interference within the MR environment ([0040]; [0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the conversion and interface of Gadagkar to the MR scanning system of Dempsey, as to provide a line of communication through an MR environment with reduced electromagnetic interference.  Neither Dempsey nor Gadagkar explicitly disclose that the patient’s cranial position monitoring module is adapted for receiving a signal indication for a patient’s cranial position during MR-guided (6:24-37, “mouthpiece 18 connects to a vacuum source…”) that receives an indication for a patient’s cranial position during radiation therapy (6:3, “focal radiation therapy”) and MR scans (16:33-40, “MRI”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the position monitoring device of Schulte to the MR scanning and therapy of Dempsey and Gadagkar, as to provide an accurate account of a patient’s position during scanning and therapy.
Regarding claim 2, Dempsey does not explicitly disclose that the interface module comprises an optical-signal-to-electrical-signal-converter having an electrical inward side and an optical outward side, wherein the optical-signal-to-electrical-signal-converter is adapted to convert an electrical signal into an optical signal and vice versa, wherein the electrical inward side is connected to the MR-guided radiation controlling module and the optical outward side is connectable to the MR-guided radiation controlling device.  However, Gadagkar teaches an electrical-optical converting interface that is used to reduce electromagnetic interference within the MR environment ([0040]; [0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the conversion and interface of Gadagkar to the MR scanning system of Dempsey, as to provide a line of communication through an MR environment with reduced electromagnetic interference.
(17:19-46).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the position monitoring device of Schulte to the MR scanning and therapy of Dempsey and Gadagkar, as to provide an accurate account of a patient’s position during scanning and therapy.

Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987) in view of Gadagkar (US 2007/0167724) in view of Schulte (US 5549616), as applied to claim 1 above, in view of Fischer (US 2010/0072997).
Regarding claim 3, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the interface module comprises a wire-wireless/wireless-wire converter having a wire bounded inward side and a wireless outward side, wherein the wire-wireless/wireless-wire converter is adapted to convert a wire bound signal to a wireless signal and vice versa, wherein the wire bounded inward side is connected to the MR-guided radiation controlling module and the wireless outward side is connectable to the MR-guided radiation controlling device.  However, Fischer teaches a wire-wireless/wireless-wire converting interface for use in an MR scanner ([0010], [0015]: “air gap”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the wireless interface of Fischer to the interface of Dempsey, Gadagkar, and Schulte, as to provide a manner of transmitting signals without the use of wiring which may take up limited space.

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987) in view of Gadagkar (US 2007/0167724) in view of Schulte (US 5549616), as applied to claim 1 above, in view of Satoh (US 4746864).
Regarding claim 4, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the interface module comprises a filter module having an inward side and an outward side, wherein the filter module comprises a filter arrangement being adapted to filter MR-imaging relevant noise produced within the patient's cranial position monitoring and controlling device between the inward side and the outward side, wherein the inward side is connected to the MR-guided radiation controlling module and the outward side is connectable to the MR-guided radiation controlling device.  However, Satoh teaches a low-pass filter to remove high frequency noise (659-68…7:1-9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Satoh to the MR scanner of Dempsey, Gadagkar, and Schulte, as to provide appropriate filtering.

Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987) in view of Gadagkar (US 2007/0167724) in view of Schulte (US 5549616), as applied to claim 1 above, in view of Renz (US 2008/0136418).
Regarding claim 5, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the patient's cranial position monitoring and controlling device comprises a shielding cover being adapted to attenuate an MR-imaging relevant noise produced within the patient's cranial position monitoring and controlling device for avoiding MR-imaging artefacts at an MR-imagine module.  However, Renz teaches that an MR scanner may have RF shielding surrounding a patient ([0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the shielding of Renz to the position and monitoring device of Dempsey, Gadagkar, and Schulte, as to provide appropriate shielding in an MR environment.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987) in view of Gadagkar (US 2007/0167724) in view of Schulte (US 5549616), as applied to claim 1 above, in view of McNichols (US 6542767).
Regarding claim 12, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the patient's cranial position monitoring module comprises an emergency sensor and a terminal for an emergency button to be connected, wherein the MR-guided radiation controlling module is adapted for controlling the MR-guided radiation controlling device to be connected via the interface module based on an emergency button's signaling.  However, McNichols teaches an emergency sensor and button for controlling a therapeutic beam (2:36-50, “temperature detection system 110”; 11:30-35, “emergency shutoff button 462 to prevent or stop any damage to target 140”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sensing and button of McNichols to the image-guided radiotherapy of Dempsey, Gadagkar, and Schulte, as to provide a measure of safety during radiotherapy.
Regarding claim 13, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the MR-guided radiation controlling module is adapted for instructing the MR-guided radiation controlling device to shut down an MR-guided radiation source of an MR-guided radiation source module.  However, McNichols teaches an emergency sensor and button for controlling a (2:36-50, “temperature detection system 110”; 11:30-35, “emergency shutoff button 462 to prevent or stop any damage to target 140”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sensing and button of McNichols to the image-guided radiotherapy of Dempsey, Gadagkar, and Schulte, as to provide a measure of safety during radiotherapy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JASON M IP/Primary Examiner, Art Unit 3793